PER CURIAM.
This is a tax case in which defendant township appeals claiming that the judgment of the Tax Court, 4 N.J.Tax 445, is erroneous in its valuation in that there is insufficient evidence to support it.
As the taxpayer points out, Judge Conley carefully stated the bases upon which he rendered his decision. For example, he chose a capitalization rate of 10% which was advocated by both parties; he utilized a royalty per net ton valuation method which was advocated by the municipality’s expert; he found the *458testimony in support of the municipality’s 100% location premium to be “quite weak,” and he determined that the appropriate royalty figure per ton was $12, not $20 as advocated by the township.
The second point is almost equally meritless. The township sought a mistrial because of an alleged misstatement between plaintiff’s answers to interrogatories and testimony of the taxpayer’s expert.
Affirmed for the reasons expressed by Judge Conley in his letter opinion.